DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 28-29 and 32-51 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US PGPUB 2010/0049684 by Adriaansen et al. is newly introduced for the rejection of Claims 28-29 and 32-51.  Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion section of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent Claims 28 and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 28 and 35-39 recite “calculating the measure of semantic coherence between the first concept and the second concept by using a graph of the KR, wherein calculating the measure of semantic coherence comprises: 

identifying a first semantic context of the first concept in the KR, wherein the first semantic context is defined as a number of concepts in the first group of concepts which are within a predetermined distance of said first concept in said KR;
identifying a second semantic context of the second concept in the KR, wherein the second semantic context is defined as a number of concepts in the second group of 
calculating the measure of semantic coherence between said first semantic context and said second semantic context, wherein said measure of semantic coherence is equal to a number of concepts shared between said first semantic context and said second semantic context.”

The instant claims appear to first define the measure of semantic coherence as comprising “identifying a first semantic context of the first concept in the KR, wherein the first semantic context is defined as a number of concepts in the first group of concepts which are within a predetermined distance of said first concept in said KR; and
identifying a second semantic context of the second concept in the KR, wherein the second semantic context is defined as a number of concepts in the second group of concepts which are within a predetermined distance of said second concept in said KR”.

The instant claims then appear to redefine measure of semantic coherence as being “equal to a number of concepts shared between said first semantic context and said second semantic context”.

It is unclear as to whether the two different measure of semantic coherence refer to the same measurement or two different measures of semantic coherence.

Also, defining measure of semantic coherence as being “equal to a number of concepts shared between said first semantic context and said second semantic context” equal to” appears to be a closed term.

This appears to contradict the recitation of “calculating the measure of semantic coherence comprises: identifying a first semantic context of the first concept in the KR, wherein the first semantic context is defined as a number of concepts in the first group of concepts which are within a predetermined distance of said first concept in said KR; identifying a second semantic context of the second concept in the KR, wherein the second semantic context is defined as a number of concepts in the second group of concepts which are within a predetermined distance of said second concept in said KR; and …” because “comprises” is open-ended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-29, 33-39, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0109018 by Perl et al. (“Perl”) in view of US PGPUB 2010/0049684 by Adriaansen et al. (“Adriaansen”), and further in view of US PGPUB 2007/0028189 by Robbins.

As to Claim 28, Perl teaches a method comprising: obtaining user context information associated with a user (Perl: at least ¶¶0045-0046, Figs. 4; “customer classification”; Fig. 4 of Perl shows “MARRIED WOMAN WITH CHILDREN” and “WOMAN WITH CHILDREN” that can be part of user context), wherein the user context information comprises a first portion and a second portion different from the first portion (Perl: at least Figs. 4-5,  ¶¶0032-0036, 0045, 0068; “building marketing ontologies”; obtain ontology; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2” and “five age groups”; also, “distinction according to marital status”; note: “MARRIED WOMAN WITH CHILDREN” is combination of “MARRIED”, “WOMAN”, “WITH CHILDREN” and “WOMAN WITH CHILDREN” is combination of “WOMAN” and “WITH CHILDREN” as another example); and
identifying a first concept associated with a meaning of the first portion from a first group of concepts in a knowledge representation (KR) (Perl: at least Figs. 4-5; at least ¶0011 discloses nodes that represent concepts in a at least ¶¶0025-0026 further disclose “concepts being classified are customers” and that tree hierarchy can be a “straightforward representation”; at least ¶0032-0036 disclose classification of concepts such as different types of customers where classification involves identifying different kinds of customers), wherein each concept in the first group of concepts is associated with a different meaning of the first portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN”, etc. has a different meaning),
wherein the identifying is performed at least in part by using at least one processor (Perl: at least ¶¶0034-0035, 0045-0048; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2”; also, “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”; Fig. 9 further show one or more processors and ¶0074 discloses “a system that may be used to implement all or part of various embodiments of the invention. Such a computing system may include one or more note: to identify “MARRIED WOMAN”, for example, “WOMAN” and “MARRIED” are used), and a second concept in the KR (Perl: at least Figs. 4-5, ¶¶0034-0036, 0045-0047, 0065; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”; also, “set of MARRIED WOMAN is the intersection of two sets MARRIED and WOMAN” and likewise, “set of “MARRIED YOUNG WOMAN WITH CHILDREN” is the intersection of “YOUNG”, “WOMAN”, “MARRIED”, “WITH CHILDREN”), wherein the second concept is associated with a meaning of the second portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. has a meaning and each concept associated with “YOUNG” would also have a meaning).
Perl further discloses identifying a first semantic context of the first concept in the KR, wherein the first semantic context is defined as a number of concepts in the first group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN” and a number of concepts associated with “MARRIED” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN”, as another example) which are within a predetermined distance of said first concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship);
identifying a second semantic context of the second concept in the KR, wherein the second semantic context is defined as a number of concepts in the second group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. and a number of concepts associated with “YOUNG” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN” as another example) which are within a predetermined distance of said second concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship); and
a semantic coherence between said first semantic context and said second semantic context, wherein a number of concepts are shared between said first semantic Perl: at least Fig. 4 shows, for example, “MARRIED WOMAN WITH CHILDREN” has two nodes shared with “MARRIED YOUNG WOMAN”).
Perl does not explicitly disclose, but Adriaansen discloses identifying of first concept being based on a measure of semantic coherence between a first concept and a second concept in the KR (Adriaansen: at least ¶0110; “identify concepts at block” and “best matching concept can be the concept that has a context profile with the most overlap compared with the context of the term”) exceeding a predetermined threshold (Adriaansen: at least ¶0164; “predicting that two or more of the plurality of concepts have a relationship wherein the overlap  is above a first threshold at 2003”); calculating the measure of semantic coherence between the first concept and the second concept by using a graph of the KR, wherein calculating the measure of the semantic coherence comprises: calculating the measure of semantic coherence between said first semantic context and said second semantic context, wherein said measure of semantic coherence is equal to number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶0164; “receiving a context fingerprint for each of a plurality of concepts at 2001; determining an overlap of context fingerprints among the plurality of concepts at 2002”; ¶¶0168-0169 disclose “a context fingerprint can be a list of concepts and their associated relevance weights” and “determining an overlap of context fingerprints a number of concepts the two context fingerprints have in common”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl and Adriaansen before them at the time the present invention was made to incorporate Adriaansen’s features of identifying of first concept being based on a measure of semantic coherence between a first concept and a second concept in the KR (Adriaansen: at least ¶0110) exceeding a predetermined threshold (Adriaansen: at least ¶0164); calculating the measure of semantic coherence between the first concept and the second concept by using a graph of the KR, wherein calculating the measure of the semantic coherence comprises: calculating the measure of semantic coherence between said first semantic context and said second semantic context, wherein said measure of semantic coherence is equal to number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶¶0164, 0168-0169) with the identified first semantic context of the first concept and the identified second semantic context of the second concept disclosed by Perl.
The suggestion/motivation would have been to predict “that two or more of the plurality of concepts have a relationship” - such as the concepts disclosed by Perl- (Adriaansen: at least ¶0163; “concepts that do not have co-occurrence in a cataloged corpus of documents but have a high degree of overlap of context concepts can have a potential relationship”).
Perl and Adriaansen do not explicitly disclose, but Robbins discloses identifying of first concept is performed based on a measure of dominance of the first concept (Robbins: at least ¶¶0005, 0018, 0021-0022; “not limited to the display of trees and other nested hierarchies”; “indication of the degree of relatedness”; also, “darker the highlight the higher the degree of relatedness”; note: darker highlight is more dominant and more related – the object with darkest highlight dominates others with respect to relatedness; related elements highlighted, but highlighted differently).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen and Robbins before them at the time the present invention was made to incorporate Robbins’ feature of identifying of first concept that is performed based on a measure of dominance of the first concept (Robbins: at least ¶¶0005, 0018, 0021-0022) with the method disclosed by Perl and Adriaansen.

The suggestion/motivation would have been to visually indicate related entities in a hierarchical structure such as Perl’s KR in form of graph and show their degree of relatedness (Robbins: at least 0018, 0021-0022).
Claim 35 (a system claim) corresponds in scope to Claim 28, and is similarly rejected.
Claim 36 (a computer-readable storage medium claim) corresponds in scope to Claim 28, and is similarly rejected.

As to Claim 29, Perl, Adriaansen and Robbins teach the method of claim 28, further comprising: calculating the measure of dominance of the first concept using a graph of the KR (Robbins: at least ¶¶0005, 0021-0022; “relatedness” between elements).

As to Claim 33, Perl, Adriaansen and Robbins teach the method of claim 28, wherein the knowledge representation is a semantic network represented by a data structure embodying a directed graph comprising a plurality of nodes and a plurality of edges, wherein each node is associated with a concept in the knowledge representation and an edge between two nodes represents a relationship between concepts associated with the two nodes (Perl: at least Fig. 4, ¶¶0009-0010, 0026; “rooted directed acyclic graph (DAG)”; also, “a tree hierarchy”). 

As to Claim 34, Perl, Adriaansen and Robbins teach the method of claim 28, wherein the user context information comprises at least one of a search query provided by the user, demographic information about the user (Perl: at least Figs. 4-8,  ¶¶0032-0036, 0045-0046; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), ), information from the user's browsing history, information typed by the user, and/or information highlighted by the user. 

As to Claim 37, Perl teaches a method comprising: obtaining user context information associated with a user (Perl: at least ¶¶0028, 0032-0035, 0046, Figs. 4; “customer classification”; Fig. 4 of Perl shows “MARRIED WOMAN WITH CHILDREN” and “WOMAN WITH CHILDREN” that can be part of user context), wherein the user context information comprises a first portion and a second portion different from the first portion (Perl: at least Figs. 4-5, ¶¶0032-0036, 0045, 0068; “building marketing ontologies”; obtain ontology; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2” and “five age groups”; also, “distinction according to marital status”; note: “MARRIED WOMAN WITH CHILDREN” is combination of “MARRIED”, “WOMAN”, “WITH ); and
disambiguating between a first concept in a knowledge representation (KR) (Perl: at least Figs. 4-5; at least ¶0011 discloses nodes that represent concepts in a KR that is in form of hierarchy such as the hierarchies in Figs. 4-5; at least ¶¶0025-0026 further disclose “concepts being classified are customers” and that tree hierarchy can be a “straightforward representation”; at least ¶0032-0036 disclose classification of concepts such as different types of customers where classification involves disambiguating between different kinds of customers; note: to disambiguate “MARRIED WOMAN WITH CHILDREN” from other concepts, “MARRIED”, “WOMAN” and “WITH CHILDREN” are used) associated with a first meaning of the first portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN”, etc. has a meaning) and a second concept in the KR associated with a second meaning of the first portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN”, etc. has a meaning),
at least in part by using at least one processor (Perl: at least Figs. 4-5, ¶¶0034-0036, 0045-0048; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2”; also, “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”; Fig. 9 further show one or more processors), and a third concept in the KR (Perl: at least Figs. 4-5, ¶¶0034-0036, 0045-0046; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”; also, “set of MARRIED WOMAN is the intersection of two sets MARRIED and WOMAN” and likewise, “set of “MARRIED YOUNG WOMAN WITH CHILDREN” is the intersection of “YOUNG”, “WOMAN”, “MARRIED”, “WITH CHILDREN”), wherein the third concept is associated with a meaning of the second portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. has a meaning and each concept associated with “YOUNG” would also have a meaning).
Perl further discloses identifying a first semantic context of the first concept in the KR, wherein the first semantic context is defined as a number of concepts in a first group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN” and a number of concepts associated with “MARRIED” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN”, “MARRIED WOMAN WITH CHILDREN” as another example) which are within a predetermined distance of said first concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship);
identifying a second semantic context of the third concept in the KR, wherein the second semantic context is defined as a number of concepts in a second group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. and a number of concepts associated with “YOUNG” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN” as another example) which are within a predetermined distance of said third concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ); and
a semantic coherence between said first semantic context and said second semantic context, wherein a number of concepts are shared between said first semantic context and said second semantic context (Perl: at least Fig. 4 shows, for example, “MARRIED WOMAN WITH CHILDREN” has two nodes shared with “MARRIED YOUNG WOMAN”).
Perl does not explicitly disclose, but Adriaansen discloses disambiguating between first concept and second concept being based on a measure of semantic coherence between a first concept and a third concept associated with a meaning of the second portion (Adriaansen: at least ¶0110; “identify concepts at block 1006” and “best matching concept can be the concept that has a context profile with the most overlap compared with the context of the term”) exceeding a predetermined threshold (Adriaansen: at least ¶0164; “predicting that two or more of the plurality of concepts have a relationship wherein the overlap  is above a first threshold at 2003”); calculating the measure of semantic coherence between the first concept and the third concept by using a graph of the KR, wherein calculating the measure of the semantic coherence comprises: calculating the measure of semantic coherence between  said first semantic and said second semantic context, a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶0164; “receiving a context fingerprint for each of a plurality of concepts at 2001; determining an overlap of context fingerprints among the plurality of concepts at 2002”; ¶¶0168-0169 disclose “a context fingerprint can be a list of concepts and their associated relevance weights” and “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl and Adriaansen before them at the time the present invention was made to incorporate Adriaansen’s features of disambiguating between first concept and second concept being based on a measure of semantic coherence between a first concept and a third concept associated with a meaning of the second portion (Adriaansen: at least ¶0110) exceeding a predetermined threshold (Adriaansen: at least ¶0164); calculating the measure of semantic coherence between the first concept and the third concept by using a graph of the KR, wherein calculating the measure of the semantic coherence comprises: calculating the measure of semantic coherence between  said first semantic and said second semantic context, wherein said measure of semantic coherence is equal to a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶¶0164, 0168-0169) with the identified first semantic context of the first Perl.
The suggestion/motivation would have been to predict “that two or more of the plurality of concepts have a relationship” - such as the concepts disclosed by Perl- (Adriaansen: at least ¶0163; “concepts that do not have co-occurrence in a cataloged corpus of documents but have a high degree of overlap of context concepts can have a potential relationship”).
Perl and Adriaansen do not explicitly disclose, but Robbins discloses disambiguating of  first concept and second concept is performed based on a measure of dominance of the first concept (Robbins: at least ¶¶0005, 0018, 0021-0022; “not limited to the display of trees and other nested hierarchies”; “indication of the degree of relatedness”; also, “darker the highlight the higher the degree of relatedness”; note: darker highlight is more dominant and more related; related elements highlighted, but highlighted differently).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen and Robbins before them at the time the present invention was made to incorporate Robbins’ feature of disambiguating of first concept and second concept that performed based on a measure of dominance of the first concept (Robbins: at least ¶¶0005, 0018, 0021-0022) with the method disclosed by Perl and Adriaansen.
Perl’s KR in form of graph and show their degree of relatedness (Robbins: at least 0018, 0021-0022).

Claim 38 (a system claim) corresponds in scope to Claim 37, and is similarly rejected.
Claim 39 (a computer-readable storage medium claim) corresponds in scope to Claim 37, and is similarly rejected.

As to Claim 49, Perl, Adriaansen and Robbins teach the method of claim 37, wherein the user context information comprises at least one of a search query provided by the user, demographic information about the user (Perl: at least Figs. 4-8,  ¶¶0032-0036, 0045-0046; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2” and “five age groups”; also, “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”), information from the user's browsing history, information typed by the user, and/or information highlighted by the user. 

Claims 40, 42-48 and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0109018 by Perl et al. (“Perl”) in view of US PGPUB 2010/0049684 by Adriaansen et al. (“Adriaansen”).

As to Claim 40, Perl teaches a computer-implemented method, comprising: identifying, based on a graph of a knowledge representation (KR), a first semantic context of a first concept in the KR, wherein the first semantic context is defined as a number of concepts in a first group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN” and a number of concepts associated with “MARRIED” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN”, “MARRIED WOMAN WITH CHILDREN” as another example; at least ¶¶0032-0036 further disclose classification of concepts such as different types of customers where classification involves identifying different kinds of customers note: each node in Perl’s tree hierarchy can be a concept) which are within a predetermined distance of said first concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship);
Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. and a number of concepts associated with “YOUNG” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN” as another example; at least ¶¶0032-0036 further disclose classification of concepts such as different types of customers where classification involves identifying different kinds of customers; note: each node in Perl’s tree hierarchy can be a concept) which are within a predetermined distance of said second concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship); and
a semantic coherence between first semantic context and said second semantic context, wherein a number of concepts are shared between said first semantic context and said second semantic context (Perl: at least Fig. 4 shows, for example, “MARRIED WOMAN WITH CHILDREN” has two nodes shared with “MARRIED YOUNG WOMAN”).
Perl does not explicitly disclose, but Adriaansen discloses calculating, using at least one processor, a measure of semantic coherence between the first concept and the second concept (Adriaansen: at least ¶0110; “identify concepts at block” and “best matching concept can be the concept that has a context profile with the most overlap compared with the context of the term”) wherein the measure of semantic coherence is equal to a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶0164; “receiving a context fingerprint for each of a plurality of concepts at 2001; determining an overlap of context fingerprints among the plurality of concepts at 2002”; ¶¶0168-0169 disclose “a context fingerprint can be a list of concepts and their associated relevance weights” and “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl and Adriaansen before them at the time the present invention was made to incorporate Adriaansen’s features calculating, using at least one processor, a measure of semantic coherence between the first concept and the second concept (Adriaansen: at least ¶0110) wherein the measure of semantic coherence is equal to a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶¶0164, 0168-0169) with the Perl.
The suggestion/motivation would have been to predict “that two or more of the plurality of concepts have a relationship” - such as the concepts disclosed by Perl- (Adriaansen: at least ¶0163; “concepts that do not have co-occurrence in a cataloged corpus of documents but have a high degree of overlap of context concepts can have a potential relationship”).
Claim 50 (a system claim) corresponds in scope to Claim 40, and is similarly rejected.
Claim 51 (a computer-readable storage medium claim) corresponds in scope to Claim 40, and is similarly rejected.

As to Claim 42, Perl and Adriaansen teach the method of claim 40, further comprising calculating an amount of overlap based on labels of concepts in the first semantic context and labels of concepts in the second semantic context (Adriaansen: at least ¶0169; “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”; ¶0055 explains “a concept is a representation of, for example, objects, classes, properties, and relations. The methods and systems provided can distinguish the relations (Broad Term-relationship between more generic terms and more specific terms (for example, `animal`-`cow` where animal is the Broad Term and cow is the Narrow Term)”; note: concepts have names or labels like “animal” and “cow”). 

As to Claim 43, Perl and Adriaansen teach the method of claim 40, wherein identifying the first semantic context comprises identifying at least one direct attribute of the first concept in the KR (Perl: at least Figs. 4-5, ¶¶0045-0047; “set of MARRIED WOMAN is the intersection of two sets MARRIED and WOAMN” as example; further, MARRIED WOMAN WITH CHILDREN, as shown in Fig. 4, has direct attributes “WOMAN for gender, MARRIED for marital status and WITH CHILDREN for children status”). 

As to Claim 44, Perl and Adriaansen teach the method of claim 40, wherein identifying the first semantic context comprises identifying at least one indirect attribute of the first concept in the KR (Perl: at least Fig. 4, ¶¶0045-0046; for example, PERSON, as shown in Fig. 4, as indirect attribute).

As to Claim 45, Perl and Adriaansen teach the method of claim 40, wherein identifying the first semantic context comprises identifying at least one ancestor of the first concept in the KR (Perl: at least Fig. 4, ¶¶0045-0047; as an ). 

As to Claim 46, Perl and Adriaansen teach the method of claim 40, wherein the first semantic context comprises at least one direct attribute of the first concept, at least one ancestor of the first concept, and at least one indirect attribute of the first concept (Perl: at least Figs 4-5, ¶¶0045-0047; as an example, MARRIED WOMAN WITH CHILDREN, as shown in Fig. 4, has direct attributes “WOMAN for gender, MARRIED for marital status and WITH CHILDREN for children status” and PERSON as indirect attribute, where WOMAN, MARRIED are also ancestors).
 
As to Claim 47, Perl and Adriaansen teach the method of claim 40, wherein the first semantic context comprises concepts within a predetermined distance of the first concept on the graph of the KR (Perl: at least Fig. 4 shows a predetermined distance of one between the middle and bottom layer of nodes; note: the nodes of the two layers have direct parent-child relationship). 

As to Claim 48, Perl and Adriaansen teach the method of claim 40, wherein the knowledge representation is a semantic network represented by a data structure embodying a directed graph comprising a plurality of nodes and a plurality of edges, wherein each node is associated with a concept in the knowledge representation and an Perl: at least Fig. 4, ¶¶0009-0010, 0026; “rooted directed acyclic graph (DAG)”; also, “a tree hierarchy”). 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0109018 by Perl et al. (“Perl”) in view of US PGPUB 2010/0049684 by Adriaansen et al. (“Adriaansen”), and further in view of US PGPUB 2007/0028189 by Robbins, and further in view of US PGPUB 2009/0222400 by Kupershmidt et al. (“Kupershmidt”).

As to Claim 32, Perl, Adriaansen and Robbins teach the method of claim 28, further comprising: constructing a context intersection graph using the graph of the KR (Perl: at least Figs. 1-8, ¶¶0009, 0026, 0036-0037; “rooted directed acyclic graph (DAG)”; also, “a tree hierarchy”; ¶0046 further discloses “set of MARRIED WOMAN is the intersection of two sets MARRIED and WOMAN”).

Perl, Adriaansen and Robbins do not explicitly disclose, but Kupershmidt discloses calculating a score for each concept in the first group of concepts at least in part by using the context intersection graph; and identifying the first concept as a concept in the first group of concepts having the highest score (Kupershmidt: at least ¶¶0013, 0113; “using pre-computed scores indicating the correlation between concepts in the taxonomy to determine the most relevant concepts in response to said query”; also, note: ¶0088 discloses that Kupershmidt’s concepts are represented as nodes of ontology or taxonomy; the ontology or intersection graph where concepts intersect is used).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen, Robbins and Kupershmidt before them at the time the present invention was made to incorporate Kupershmidt’s features of calculating a score for each concept in the first group of concepts at least in part by using the context intersection graph; and identifying the first concept as a concept in the first group of concepts having the highest score (Kupershmidt: at least ¶¶0013, 0113) with the method disclosed by Perl, Adriaansen and Robbins.

The suggestion/motivation would have been to query for concepts that are the most relevant (Kupershmidt: at least ¶0013).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0109018 by Perl et al. (“Perl”) in view of US PGPUB 2010/0049684 by Adriaansen et al. (“Adriaansen”), and further in view of US PGPUB 2004/0220895 by Carus et al. (“Carus”).

As to Claim 41, Perl and Adriaansen teach the method of claim 40.
Perl and Adriaansen do not explicitly disclose, but Carus discloses further comprising calculating an amount of overlap between the first semantic context and the second semantic context using Dice's coefficient (Carus: at least ¶0135; “Dice's coefficient is a scalar set overlap function computed over two sets, A and B, as: 1 Dice ( A , B ) = 2 .times. A B A + B”) in order to determine overlapping/similarity of data in the KR (tree) structure disclosed by Perl and Adriaansen (Carus: at least ¶¶0135-01356).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen and Carus before them at the time the present invention was made to incorporate Carus’ feature of calculating the amount of overlap between the first semantic context and the second semantic context using Dice's coefficient (Carus: at least ¶0135) with the method disclosed by Perl and Adriaansen.

The suggestion/motivation would have been to determine overlapping/similarity of data -- such as the data in the KR (tree) structure disclosed by Perl and Adriaansen (Carus: at least ¶¶0135-01356).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, Art Unit 2168
11 February 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168